On Rehearing
LAWSON, Justice.
We see no occasion to pass on the question of whether appellee is a manufacturer *309or compounder. Conceding, without deciding, such to be the case, we do not think the evidence supports the finding that the film became an ingredient or component part of the finished product.
The evidence shows that after the films are exposed they are then developed by use of chemicals. This process results in producing what is termed a “negative,” on which appears the image of the object which was before the camera when the film was exposed. Then comes what is termed the printing process, whereby the image from the negative is transferred to sensitized paper. Light, which is held above the negative, passes through it and causes the silver “halides”' in the emulsion on the sensitized paper to change color, thereby, producing a positive image on the paper from the negative. The sensitized paper is then treated chemically in order to bring out the image which has been placed there•on by means of the printing process. When so “printed” the sensitized paper is called the proof. None of the physical qualities ■of the negative remain in or on the sensitized paper. When the film is once exposed, it cannot be used for the purpose of placing thereon another image, but the negative as developed can be repeatedly used in the printing of the image which appears 'thereon.
The authorities cited in the original opinion are distinguishable on the facts from the instant case.
Even if it be conceded that appellee is a manufacturer or compounder and that the film becomes an ingredient or component ■part of the finished product, we hold that ■the judgment should be reversed.
In our opinion the provisions of subd. (d) of § 787, Title 51, Code 1940, have application only where the manufacturing or ■compounding is done in this state. A part ■of the tax included in the assessment here involved is on the use of films in this state by the exposure thereof, but where all other .acts connected with the production of the photographs were performed in the State ■of Tennessee.
Application for rehearing granted, judgment of affirmance set aside, and judgment of the trial court reversed and one will be rendered here for the amount of the assessment made against appellee by the Department of Revenue of the State of Alabama.
LIVINGSTON, C. J., and BROWN and GOODWYN, JJ., concur.
FOSTER, J.,
is of the opinion that the appellee is a manufacturer or compounder and that the films enter into and become an ingredient or component part of the tangible personal property or products which appellee produces. He concurs in the reversal of .the judgment of the trial court, however, on the ground that taxpayer is liable for use tax on those films used in this state but developed or otherwise processed in the State of Tennessee.
SIMPSON and STAKELY, JJ., adhere to the views expressed in the opinion prepared on original submission and therefore dissent.